Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  It cites central apertures after it was introduced in the singular. This is believed to be a misspelling.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 6/2/21 is acknowledged.  The traversal is on the ground(s) that a search of the recitations of claims 1-9 and 19- 20 will necessarily search the elements of restricted claim 10.  This is not found persuasive because the combination as claimed does not require the particulars of the subcombination as claimed because it does not require that the fluid access from the first surface of the gasbox is through an inlet aperture. The subcombination has separate utility such as by itself as a fluid dispenser or part of an extended fluid/gas conduction system not used for any particular processing. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons: A different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. A separate classification thereof, showing that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lei (US 20030221780).
 	Regarding claim 1, Lei teaches in Fig. 1-9 a semiconductor processing chamber (chamber 200 [0023]) comprising: a gasbox (g-box 832 [0044]) characterized by a first surface (an upper surface of 832 Fig. 8, eg. the top surface of the circular ridge containing 843) and a second surface opposite the first surface (a bottom surface of 832 that is below said ridge surface), wherein the gasbox defines a central aperture (central gas channel 837 [0044]), wherein the gasbox defines an annular channel (annular groove at top of 832 having a circular ridge containing holes 843, Fig. 8) extending about the central aperture (groove surrounds 837 Fig. 8), wherein the annular channel is fluidly accessible from the first surface of the gasbox (said groove is open to said top of ridge, Fig. 8), and wherein the gasbox further defines a plurality of outlet apertures (outer gas channels 843 [0044]) extending from the annular channel through the second surface of the gasbox (843 extends from said groove and through bottom of 832, Fig. 8).
 	Regarding claim 2, Lei teaches the semiconductor processing chamber of claim 1, wherein the annular channel comprises a first zone (inner annular space Fig. 8) and a second zone radially outward of the first zone (outer annular space Fig. 8 outside of inner one), and wherein the gasbox defines a spacer (said annular ridge with 843) within the annular channel separating the first zone from the second zone (Fig. 8 and also discussed in claim 1).
 	Regarding claim 3, Lei teaches the semiconductor processing chamber of claim 2, wherein the plurality of outlet apertures comprise a first set of outlet apertures providing fluid access from the first zone of the annular channel through the second surface of the gasbox, and wherein the plurality of outlet apertures comprise a second set of outlet apertures providing fluid access from the second zone of the 
 	Regarding claim 4, Lei teaches the semiconductor processing chamber of claim 1, further comprising: a substrate support (242 [0023]) within the semiconductor processing chamber Fig. 9, and a blocker plate (any one of plates 860 872 870 880 shown in Fig. 8 which form lower part of the showerhead/gas distributor 212 and located between 832 and the 242 Fig. 8, 9 [0044]) positioned between the gasbox and the substrate support (as discussed).
 	Regarding claim 5, Lei teaches the semiconductor processing chamber of claim 4, wherein a volume is defined between the gasbox and the blocker plate (any of the gas spaces between 832 and aid plate(s) in claim 4 Fig. 8), and wherein the volume is fluidly accessible from the central aperture through the gasbox and from the plurality of outlet apertures of the gasbox (all the volumes are accessible fluidly from 837 and 843 since they are all space connected, Fig. 8, taking into account also reverse flow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei (US 20030221780) in view of Os (US 20020078893).
 	Regarding claim 6, Lei teaches the semiconductor processing chamber of claim 1, but doesnot teach wherein an inlet aperture through the gasbox is fluidly coupled with one or more conductance paths defined within the gasbox and extending from the inlet aperture through the gasbox to the annular channel, however Os teaches an inlet aperture (Fig. 3a upper half of 32a, b passages [0036]) through the gasbox (it is through at least an upper part of a gasbox 30) is fluidly coupled with one or more 
 	Regarding claim 8, Lei teaches the semiconductor processing chamber of claim 1, but does not teach wherein the gasbox defines a cooling channel in the first surface of the gasbox extending about the central aperture through the gasbox; However Os teaches it as discussed in claim 19 and it would be obvious to modify Lei for the same reasons discussed there.
 	Regarding claim 9, Lei in view of Os teaches the semiconductor processing chamber of claim 8, wherein the annular channel is defined within the gasbox between the cooling channel and the second surface of the gasbox (this is based off the configuration disclosed in Os as discussed in claim 19 and it would be obvious for one skilled in the art to adopt the configuration of Os since it would both provide the beneficial cooling and maintain the gas dispersal effects in Lei via annular plenums; additionally, rearrangement of parts has been held as unpatentable per MPEP 2144.04). 	
 	Regarding claim 19, Lei teaches a semiconductor processing chamber (see claim 1) comprising: a substrate support (242) positioned within a processing region of the semiconductor processing chamber (inside process space of 200 Fig. 9); a gasbox characterized by a first surface and a second surface opposite the first surface (claim 1), wherein the gasbox defines a central aperture, wherein the gasbox defines an annular channel extending about the central aperture (claim 1), wherein the annular channel is fluidly accessible from the first surface of the gasbox (claim 1), wherein the gasbox further defines a plurality of outlet apertures extending from the annular channel through the second surface of the gasbox (claim 1), but does not teach wherein the gasbox defines a cooling channel in the first surface of the gasbox extending about the central apertures through the gasbox, and wherein the annular channel is defined within the gasbox between the cooling channel and the second surface of the gasbox; however Os teaches in Fig. 3a the gasbox 30 defines a cooling channel 42 [0041]  in the first surface of the gasbox (formed in top of 30) extending about the central apertures through the gasbox (42 extends around 39, Fig. 3b), and wherein the annular channel (concentric plenums 34ab [0037]) is defined within the gasbox between the cooling channel and the second surface of the gasbox (34ab in 30 between 42 and bottom of 
 	Regarding claim 20, Lei in view of Os teaches the semiconductor processing chamber of claim 19, wherein the annular channel comprises a first zone and a second zone radially outward of the first zone, and wherein the gasbox defines a spacer within the annular channel separating the first zone from the second zone (see claim 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei (US 20030221780) in view of Os (US 20020078893) applied to claim 6 and further in view of Noorbakhsh (US 20110162800).
 	Regarding claim 7, Lei in view of Os teaches the semiconductor processing chamber of claim 6, but does not teach wherein the one or more conductance paths comprise a recursive path extending radially outward to the annular channel, however Noorbakhsh teaches in Figs. 2-4, 6 one or more conductance paths comprise a recursive path extending radially outward (Figs. 4a-c the gas network spreads/flows out radially relative to the inlet in a recursive manner [0036] similar to applicant Fig. 5) to the annular channel (it flows down to the recess 214 [0029] which are believed to be annular based on the alignment of conduits 212 which are annular zones, Fig. 6, 7); it would be obvious to those skilled in the art at invention time to modify Lei in order to provide equal conductance of flow which would improve flow uniformity to the passages and hence on the substrate [0036 0037]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718